                       Case 6:18-bk-06821-CCJ        Doc 126     Filed 06/11/19   Page 1 of 2
                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA


                                        PRO MEMO

                                                          06/11/2019 02:00 PM
                                                          COURTROOM 6D, 6th Floor
HONORABLE CYNTHIA JACKSON
CASE NUMBER:                                              FILING DATE:
6:18-bk-06821-CCJ                      7                    10/31/2018
Chapter 7
DEBTOR:               Don Juravin


DEBTOR ATTY:          Aldo Bartolone
TRUSTEE:              Dennis Kennedy
HEARING:
Preliminary Hearings
(1) Objection by Debtor to Production of
Documents by Trustee Pursuant to
Subpoena Issued by DCS Real Estate
Investments, LLC Directed to Trustee and
Motion for Protective Order (Doc #51)
(2) Objection by Debtor to Production of
Documents by Trustee Pursuant to Subpoena
Issued by Bella Collina Property Owner's Assoc
Directed to Trustee and Motion for Protective
Order (Doc #62)
(3) Omnibus Objection by Debtor to
Subpoenas by Trustee and Motion for
Protective Order (Doc #69)
(4) Objection by Debtor to Subpoenas by
Trustee and Motion to Quash Subpoenas
and for Protective Order (Doc #72)
(5) Second Motion by Bella Collina
Property Owner's to Extend Time 60 Days
to Object to Discharge or to Determine
Dischargeability of a Debt (Doc #79)
(6) Motion by Don Juravin to Stay
Proceedings (Doc #108)
Note: Con't from 4/9/19; 4/16/19
Pending Motion(s): filed with neg ntc:
Second Amended Motion by Bella Collina
Property Owner's Assoc for Relief from Stay
Re: 15118 Pendio Drive, Montverde, Fl 34756
(Doc #123) filed 6/7/19
                                 Case Number 6:18-bk-06821-CCJ              Chapter 7
                        Case 6:18-bk-06821-CCJ
Related Adv 19-ap-30-CCJ, Federal Trade
                                                          Doc 126       Filed 06/11/19      Page 2 of 2
Commission vs. Don Juravin
.

APPEARANCES:: Also Bartolone: Debtor Atty; Brad Saxton: Trustee Atty; Lauren Reynolds: Trustee Atty; David Landis: DCS
Real Estate Investmnts, LLC Atty; Will Matthews: Bella Collina Property Owner's Assoc, Inc Atty

RULING: (1) Objection by Debtor to Production of Documents by Trustee Pursuant to
Subpoena Issued by DCS Real Estate Investments, LLC Directed to Trustee and
Motion for Protective Order (Doc #51) - AGREED ORDER TO BE SUBMITTED
BY PARTIES AS DISCUSSED IN OPEN COURT.                     (2) Objection by Debtor to Production of Documents by Trustee Pursuant
to Subpoena Issued by Bella Collina Property Owner's Assoc Directed to Trustee and Motion for Protective Order (Doc #62) -
AGREED ORDER TO BE SUBMITTED BY PARTIES AS DISCUSSED IN OPEN COURT.
(3) Omnibus Objection by Debtor to Subpoenas by Trustee and Motion for
Protective Order (Doc #69) - AGREED AS DISCUSSED IN OPEN COURT.
GO BACK TWO YEARS PRE PETITION AS TO BUSINESS, FINANCIALS,
LAWSUIT(S) AND MONEY; NON-PRIVILEGE DOCS & PRIVILEGE
LOG; PRIVILEGE DOCS TO BE VIEWED IN -CAMERA BEFORE
INTRODUCED TO PARTIES; ORDER BY BARTOLONE.
(4) Objection by Debtor to Subpoenas by Trustee and Motion to Quash Subpoenas
and for Protective Order (Doc #72) - AGREED AS DISCUSSED IN OPEN COURT.
GO BACK TWO YEARS PRE PETITION AS TO BUSINESS, FINANCIALS,
LAWSUIT(S) AND MONEY; NON-PRIVILEGE DOCS & PRIVILEGE
LOG; PRIVILEGE DOCS TO BE VIEWED IN -CAMERA BEFORE
INTRODUCED TO PARTIES; ORDER BY BARTOLONE.
(5) Second Motion by Bella Collina Property Owner's to Extend Time 60 Days
to Object to Discharge or to Determine Dischargeability of a Debt
 (Doc #79) - AGREED ORDER TIME EXTENDED TO
AUGUST 2, 2019; ORDER BY MATTHEWS.                    (6) Motion by Don Juravin to Stay
Proceedings (Doc #108) - DENIED AS MOOT; ORDER BY BARTOLONE.
 (7) Ore Tenus Motion by Debtor to Compel Turnover of Files - GRANTED;
ORDER BY BARTOLONE .              (8) Agreed Motion by DCS Real Estate Investments,
LLC to Objection to Discharge or to Determine Dischargeability of a
Debt (Doc #119) - GRANTED, TIME EXTENDED TO AUGUST 2, 2019;
ORDER BY LANDIS.         (WC)
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                   Case Number 6:18-bk-06821-CCJ                     Chapter 7
